Citation Nr: 1431946	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for bilateral knee osteoarthritis.

6.  Entitlement to an increased rating for a bilateral arthritis of the hips, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for degenerative changes of the lumbar spine with canal stenosis and left lower extremity radiculopathy (sciatica), currently evaluated as 40 percent disabling.

8.  Entitlement to an increased rating for residuals of cervical spine trauma, currently evaluated as 20 percent disabling.

9.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1984 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and June 2009 rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; this hearing concerned the issues of service connection for an acquired psychiatric condition, service connection for peripheral neuropathy of all extremities, service connection for bilateral knee osteoarthritis, an increased rating for bilateral arthritis of the hips, and TDIU.  A transcript of that hearing is of record.

During the course of the appeal, by way of an October 2012 rating decision, service connection was granted for an acquired psychiatric disorder, satisfying that portion of the appeal in full.  As such, the issue of entitlement to service connection for an acquired psychiatric disorder is no longer before the Board.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for peripheral neuropathy of the left upper extremity; entitlement to increased ratings for a bilateral hip disability, lumbar spine disability with sciatica, and a cervical spine disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has peripheral neuropathy of the left lower extremity that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has peripheral neuropathy of the right lower extremity that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has peripheral neuropathy of the right upper extremity that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.

4.  The preponderance of the evidence is against finding that the Veteran has bilateral knee osteoarthritis that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

2.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

3.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

4.  Bilateral knee osteoarthritis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that a VCAA letter dated in April 2008 fully satisfied the notice requirements of the VCAA, and that the Veteran's claims were adjudicated in June 2009.  Thus, the Veteran was provided timely VCAA notice.

Moreover, the Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative addressed the issues decided herein.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail. Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative have demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file. The Board finds no indication that other available, outstanding, relevant records exist.  Therefore, the Board concludes that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided VA examinations in connection with the claims decided herein in November 2008, and examination addendums were obtained in December 2011.  The Board notes that the VA examiners reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination reports and opinions to be thorough and complete concerning the claims decided herein.  As such, the Board finds the VA compensation and pension examination reports and opinions sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

      A.  Law and Regulations

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Peripheral Neuropathy of the Left and Right Lower Extremities, Right Upper Extremity

The Veteran has previously been awarded service connection for degenerative changes of the lumbar spine with canal stenosis and left lower extremity radiculopathy (sciatica).  The Veteran presently asserts that service connection should be awarded for a separate neurological disorder-peripheral neuropathies of the bilateral lower extremities and the right upper extremity.  After a careful review of the evidence, the Board finds that service connection for peripheral neuropathy of the bilateral lower extremities and the right upper extremity is not warranted, as the Veteran does not have a current diagnosis of peripheral neuropathy of the bilateral lower extremities and the right upper extremity.

The Veteran's service treatment records are negative for peripheral neuropathy of the bilateral lower extremities and the right upper extremity.

Post-service private and VA treatment records from 1995 through the present contain the Veteran's complaints of numbness in his bilateral upper and lower extremities.  A July 1995 private treatment record reflects some inconsistent sensory impairment to pinprick and vibration in the right upper extremity and right toe; the examiner opined that the Veteran could have a mild sensory radiculopathy or neuropathy.

A VA treatment record form June 2000 reflects that the Veteran had mechanical low back pain without neurological deficits.

On VA neurological examination in September 2001 and June 2002, the examiner indicated that the Veteran did not appear to have any neurological injury to his knees, ankles, or hips.

In a May 2004 VA pre-anesthesia evaluation, a resident recorded that the Veteran had peripheral neuropathy numbness in his feet and hands.

On VA compensation and pension examination in connection with a separate claim in October 2006, the examiner found evidence of a left lower extremity radiculopathy; there was no evidence of a peripheral neuropathy of the right upper extremity or bilateral lower extremities.

In connection with the current claim, the Veteran was afforded a VA compensation and pension examination in November 2008.  The examiner reviewed the Veteran's service treatment records, private treatment records, and VA treatment records.  The examiner also recorded the Veteran's specific complaints.  The examiner considered and commented on the prior May 2004 VA pre-anesthesia evaluation, but wrote that his testing was not consistent with peripheral neuropathy.  In a December 2011 addendum, the examiner added that the prior examination was consistent with a left lower extremity radiculopathy.  He found no evidence on physical examination for any peripheral neuropathy.

An April 2011 VA pain clinic note indicates that the Veteran had bilateral lower extremity neuropathy.

Ultimately, the Board finds that the most persuasive evidence of record is the November 2008 VA examination report and December 2011 addendum.  On that report, the examiner interviewed the Veteran, considered his history, noted the treatment records, performed tests, and then opined that while the Veteran did have a left lower extremity radiculopathy, the Veteran did not have a peripheral neuropathy of his extremities.  Further, he considered the Veteran's complaints and then explained the specific observations which led him to conclude that the Veteran did not have peripheral neuropathy.  

The Board has considered the July 1995 private treatment records April 2011 and May 2004 VA outpatient records which could suggest that the Veteran has peripheral neuropathy; however, these records do not appear to have been based on actual neurological testing.  These contrast with the November 2008 VA examination report and December 2011 addendum, which reflect the results of actual neurological testing.  As actual neurological testing did not yield diagnoses of peripheral neuropathy of the left lower extremity, right lower extremity, and right upper extremity, service connection cannot be granted for these claims.

The initial criterion to establish service connection is competent evidence of the disability claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

By "disability" is generally meant "an impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (Citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, or other physical or mental defect.").

The evidence establishes that the Veteran clearly experiences pain.  Unfortunately, the Court has held that the manifestation of pain or discomfort alone, without an underlying diagnosed malady or condition, cannot constitute a specific disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Here, service connection is already in effect for radiculopathy of the left lower extremity and sciatica.   Without a current diagnosis of peripheral neuropathy of the left lower extremity, right lower extremity, and right upper extremity, service connection cannot be established for an additional neurological disability.

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, in this case, the Board finds that the Veteran's assertions are outweighed by the conclusions of the November 2008 and December 2011 VA examiner.  Although the Veteran is competent to report experiencing pain, numbness, and tingling, the medical evidence of record shows that he has radiculopathy, and he has not been shown to have the medical training necessary to provide or differentiate between these medical diagnoses.  Conversely, the November 2008 and December 2011 VA examiner had the medical training necessary to perform a proper examination, and the VA examiner did not find evidence of peripheral neuropathy of the left lower extremity, right lower extremity, and right upper extremity.

In short, the preponderance of evidence is against granting service connection for peripheral neuropathy of the left lower extremity, right lower extremity, and right upper extremity, and there is no doubt to be resolved. 

	C.  Bilateral Knee Osteoarthritis

In this case, the VA treatment records clearly document that the Veteran has a current diagnosis of bilateral knee osteoarthritis.  See October 2006, November 2008 VA examination reports.  The question to be resolved is whether this currently diagnosed disability is at least as likely as not related to the Veteran's active duty or other service-connected disabilities.

On VA compensation and pension examination in October 2006, the Veteran reported that he had balance issues over the prior year.  He recalled an episode in 2005 in which he had significant anterior knee pain.  The examiner found that the Veteran had some mild discomfort with patellar compression testing, and X-rays were within normal limits.  A diagnosis of bilateral knee patellofemoral osteoarthritis was given.  After reviewing the service treatment records, the examiner opined that it was less likely than not that the current knee disorder was related to his active service.  The examiner explained that while the Veteran was seen one time for left knee pain in relation to back pain while he was on active duty; however, there were no significant continued bilateral knee conditions during the Veteran's time in the military.

On VA compensation and pension examination in November 2008, the examiner noted that the Veteran had performed parachute jumps while in the military, and in the civilian world, he had worked as a bricklayer.  The examiner found no evidence of capsular thickening or joint effusion of either knee.  The collateral and cruciate ligaments were intact, although there was mild crepitation with extension and flexion of the knees.  An X-ray of the knees was noted to be normal.  The examiner gave a diagnosis of mild degenerative disease of the knees, not due to leg strain, foot strain, or cervical spine trauma.  The examiner explained that strains do not cause arthritis.  In a December 2011 addendum, the examiner opined that it was most likely that the Veteran's arthritis was mild in nature and not related causally or etiologically to his period of military service.  He further opined that it was less likely than not that the Veteran's mild bilateral knee arthritis was causally or etiologically related to his other service-connected disabilities.  He explained that the objective findings were compatible with the normal aging process and with the Veteran's history of being a bricklayer.

Initially, the Board notes that the presumptive regulations are unavailing.  As there appears no clinical evidence pertaining to the Veteran's claimed bilateral knee disorder dated within the first post-service year it is impossible for the Board to ascertain whether the disability manifested to a compensable degree within this period.  Accordingly, the presumptive regulations are not for application.  38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection is not precluded from being established through proof of actual direct causation or secondary causation.  Combee, supra.

In this matter, however, the Board finds that the most probative evidence of record weighs against a finding of direct or secondary causation.  None of the medical evidence of record gives any indication that the Veteran's bilateral knee disorders are related to either his service or to his service-connected disabilities.  In particular, the Board finds the report of the November 2008 VA examiner coupled with his December 2011 addendum to be very probative as they are definitive, based upon a complete review of the Veteran's entire claims file and in-person evaluation of the Veteran, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's service-connected and other disabilities.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the November 2008 and December 2011 VA opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Similarly, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the Veteran is competent to identify joint pains, however, he is not able to diagnose an underlying pathology.  Further, the evidence does not show that the Veteran has had the requisite training or specialized knowledge necessary to distinguish between the multiple possible etiologies of record.  As such, the Veteran's statements are outweighed by the other evidence of record.

As the most probative evidence of record weighs against the claim, the Board concludes that the claim of entitlement to service connection for bilateral knee osteoarthritis must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for bilateral knee osteoarthritis is denied.


REMAND

I.  Service Connection for Peripheral Neuropathy of the Left Upper Extremity

In December 2011, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) to obtain an etiology opinion concerning the Veteran's claimed peripheral neuropathy of the bilateral lower and extremities.  

The opinion was obtained in December 2011.  The VA examiner indicated that he had reviewed the evidence of record and prior examination reports, and he opined that the Veteran did not have peripheral neuropathy of any of his extremities.  He indicated that as the Veteran did not have peripheral neuropathy of any of his extremities, he could not give an etiology opinion.

While there is no other medical evidence of record based on neurological testing which indicates that the Veteran has peripheral neuropathy of his bilateral lower or right upper extremity, EMG testing conducted at a VA facility in January 2010 revealed a mild mononeuropathy on the level of the wrist on the left.

A grant of service connection requires that there be a current disability.  However, the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As there is evidence of a neuropathy of the left upper extremity that was present during the pendency of the Veteran's claim, remand is necessary to obtain an etiology opinion concerning the January 2010 diagnosis of mild left upper extremity mononeuropathy.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

II.  Increased Rating for Bilateral Arthritis of the Hips; Entitlement to TDIU

In December 2011, the Board remanded the claim for increased rating for bilateral arthritis of the hips to the AOJ to afford the Veteran a new, more current VA examination for compensation and pension purposes.  The Board also requested that the Veteran undergo VA examination for an opinion regarding his employability in light of all of his service connected disabilities.  While etiology opinions were obtained from VA examiners concerning the Veteran's claims for service connection, the record does not reflect that the Veteran received the requested VA examination to clarify the current symptomatology of his service-connected bilateral hip disorder.  Similarly, the record does not reflect that the Veteran was afforded the requested examination concerning his employability.

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, remand is required to afford the Veteran the previously requested VA hip and employability examinations.


III.  Increased Ratings for Lumbar and Cervical Spine Disabilities

In a December 2006 decision, the AOJ denied increased ratings for the Veteran's lumbar and cervical spine disabilities.  In November 2007, the Veteran's accredited representative submitted a notice of disagreement concerning the denial of those two issues.  A statement of the case was issued in January 2010, and March 2010, the Veteran perfected his appeal of these two issues by submitting VA form 9.  On this form, the Veteran indicated that he wanted a hearing before a Veteran's Law Judge in Washington, DC.  In a July 2011 statement, the Veteran's accredited representative indicated that the Veteran wanted a videoconference hearing.

As noted in the introduction, in September 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; this hearing concerned the issues of service connection for an acquired psychiatric condition, service connection for peripheral neuropathy of all extremities, service connection for bilateral knee osteoarthritis, an increased rating for bilateral arthritis of the hips, and TDIU.  At the time of the September 2011 hearing, the Board had not taken jurisdiction of the issues of increased ratings for the Veteran's lumbar and cervical spine disabilities; as such, testimony was not given concerning those two issues.

The record does not reflect that the Veteran has withdrawn his desire for a hearing concerning those two issues.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  In accordance with the Veteran's request, the Board finds that the Veteran should be scheduled for a videoconference hearing before a member of the Board concerning the issues of entitlement to increased ratings for lumbar and cervical spine disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Then, the RO must obtain all outstanding VA treatment records relevant to the issues on appeal, to include those from the VA Medical Center in Chicago, Illinois.  All attempts to locate these records should be fully documented in the claims folder.  If VA is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R.     § 3.159(e)(1) (2013).

3.  Then, request an addendum opinion from the examiner who conducted the November 2008 neurological evaluation of the Veteran's claimed peripheral neuropathy.  The examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the January 2010 VA diagnosis of mild mononeuropathy on the level of the wrist on the left, as shown by EMG testing, had its onset in service or was otherwise related to any incident of service, or was caused or permanently aggravated by any of his service-connected disorders, to specifically include his service-connected cervical spine disorder.

If the November 2008 examiner is unavailable, arrange for another examiner with appropriate expertise to review the record and provide the requested opinion.  If additional examination of the Veteran is necessary, arrange for the Veteran to undergo the appropriate VA examination.  

Any opinion expressed must be accompanied by a complete rationale.

4.  Then, the Veteran should be afforded a VA examination by an orthopedic examiner of sufficient expertise to determine the nature and extent of all impairment due to his service-connected bilateral hip disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-ray and range of motion studies (measured in degrees), should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's service connected hip disabilities including, but not limited to, any skeletomuscular or neurological manifestations.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The supporting rationale for all opinions expressed must be provided.  If any requested opinion cannot be rendered, the examiner should provide a detailed rationale on why such could not be accomplished.  

Lastly, the examiner should provide an opinion concerning the impact of the Veteran's service-connected bilateral hip disabilities on his ability to work.

5.  Then, the Veteran should be afforded an examination to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. The rationale for any opinion must be provided.

6.  The RO should schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, in accordance with his request, concerning the issues of:

(a) entitlement to an increased rating for his service connected lumbar disability; and 

(b) entitlement to an increased rating for his service connected lumbar cervical spine disability.  

The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013). 

7.  Thereafter, the RO or AMC should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO or AMC should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Then, after ensuring any other necessary development has been completed, the RO or AMC should readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO or AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the claims should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


